Case 1:19-cv-05751-BMC Document 13-2 Filed 06/19/20 Page 1 of 5 PageID #: 62



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK


LEONY DAVID MAZUETA MUNOZ,                        No. 19-CV-5751 (BMC)
CINDY E. BRITO REYES, and                     :
ELVIN ALCANTARA RODRIGUEZ,                    :
                                              :
      Plaintiffs,                             :
                                              :
                                              :
      v.                                      :
                                              :
640 LLC and JASON FEINMAN,                    :
                                              :
      Defendants.


           Plaintiffs’ Local Civil Rule 56.1 Statement of Material Facts in
                Support of Plaintiffs’ Motion for Summary Judgment


  1. On October 12, 2018, at approximately 8:50 pm, Plaintiff Leony David

     Mazueta Munoz was driving his Honda SUV in the left lane on the Grand

     Central Parkway. [Munoz Affidavit at ¶ 4; Rodriguez Affidavit at ¶ 5; Reyes

     Affidavit at ¶ 5; Accident Reports (Exhibit A to Rozenberg Declaration);

     Munoz Examination Under Oath (“EUO”) at 21-22, 27-30 (Exhibit B to

     Rozenberg Declaration); Reyes EUO at 14, 20 (Exhibit C to Rozenberg

     Declaration); Rodriguez EUO at 13-16, 20 (Exhibit D to Rozenberg

     Declaration); Munoz Deposition Transcript (“Dep”) at 73-74 (Exhibit E to

     Rozenberg Declaration); Reyes Dep at 44-45 (Exhibit F to Rozenberg

     Declaration); Rodriguez Dep at 39-40 (Exhibit G to Rozenberg Declaration).]




                                          1
Case 1:19-cv-05751-BMC Document 13-2 Filed 06/19/20 Page 2 of 5 PageID #: 63



  2. He had two passengers with him, Cindy E. Brito Reyes and Elvin Alcantra

     Rodriguez. [Munoz Affidavit at ¶ 6; Rodriguez Affidavit at ¶ 5; Reyes

     Affidavit at ¶ 5; Accident Reports at 7 (Exhibit A to Rozenberg Declaration);

     Munoz EUO at 21-22 (Exhibit B to Rozenberg Declaration); Rodriguez EUO

     at 13-16 (Exhibit D to Rozenberg Declaration); Munoz Dep at 69 (Exhibit E to

     Rozenberg Declaration); Reyes Dep at 44 (Exhibit F to Rozenberg

     Declaration); Rodriguez Dep at 38-39 (Exhibit G to Rozenberg Declaration).]

  3. Munoz was travelling at 35-40 miles per hour, when a sedan passed into his

     lane. [Munoz Affidavit at ¶ 7; Rodriguez Affidavit at ¶ 8; Reyes Affidavit at ¶

     7; Accident Reports (Exhibit A to Rozenberg Declaration); Munoz EUO at 27-

     30 (Exhibit B to Rozenberg Declaration); Reyes EUO at 21 (Exhibit C to

     Rozenberg Declaration); Rodriguez EUO at 20 (Exhibit D to Rozenberg

     Declaration); Munoz Dep at 73-80 (Exhibit E to Rozenberg Declaration);

     Reyes Dep at 46-52 (Exhibit F to Rozenberg Declaration); Rodriguez Dep at

     41-49 (Exhibit G to Rozenberg Declaration).]

  4. In response, Munoz tapped the brakes and slowed down to 33-34 miles per

     hour. [Munoz Affidavit at ¶ 8; Rodriguez Affidavit at ¶ 9; Reyes Affidavit at ¶

     8; Accident Reports (Exhibit A to Rozenberg Declaration); Munoz EUO at 27-

     30 (Exhibit B to Rozenberg Declaration); Reyes EUO at 21 (Exhibit C to

     Rozenberg Declaration); Rodriguez EUO at 20-22 (Exhibit D to Rozenberg

     Declaration); Munoz Dep at 73-80, 107 (Exhibit E to Rozenberg Declaration);




                                         2
Case 1:19-cv-05751-BMC Document 13-2 Filed 06/19/20 Page 3 of 5 PageID #: 64



     Reyes Dep at 46-52 (Exhibit F to Rozenberg Declaration); Rodriguez Dep at

     41-49 (Exhibit G to Rozenberg Declaration).]

  5. That is when Defendant Jason Feinman hit Munoz’ car from behind with the

     Lincoln SUV he was driving. [Munoz Affidavit at ¶ 9; Rodriguez Affidavit at

     ¶ 10; Reyes Affidavit at ¶ 9; Accident Reports (Exhibit A to Rozenberg

     Declaration); Munoz EUO at 27-30 (Exhibit B to Rozenberg Declaration);

     Reyes EUO at 21-22 (Exhibit C to Rozenberg Declaration); Rodriguez EUO at

     20-22 (Exhibit D to Rozenberg Declaration); Munoz Dep at 80-90 (Exhibit E

     to Rozenberg Declaration); Reyes Dep at 46-52 (Exhibit F to Rozenberg

     Declaration); Rodriguez Dep at 41-49 (Exhibit G to Rozenberg Declaration).]

  6. The Lincoln was owned by Feinman’s employer, 640 LLC, and Feinman was

     driving a customer at the time. [See ECF# 10, Answer to Complaint, ¶s 12,

     23, 26, 28, 29, 30, 32, and 33 admitted; Munoz Affidavit at ¶ 12; Rodriguez

     Affidavit at ¶ 13; Reyes Affidavit at ¶ 12; Feinman Dep at 7, 10-13, 15, 19-22,

     25-27 (Exhibit H to Rozenberg Declaration).]

  7. Plaintiffs all suffered serious physical injuries from the impact. [Munoz

     Affidavit at ¶ 13; Rodriguez Affidavit at ¶ 14; Reyes Affidavit at ¶ 13; Munoz

     EUO at 31-57 (Exhibit B to Rozenberg Declaration); Reyes EUO at 24-43

     (Exhibit C to Rozenberg Declaration); Rodriguez EUO at 24-43 (Exhibit D to

     Rozenberg Declaration); Munoz Dep at 107-09, 122-43 (Exhibit E to

     Rozenberg Declaration); Reyes Dep at 58-80 (Exhibit F to Rozenberg




                                         3
Case 1:19-cv-05751-BMC Document 13-2 Filed 06/19/20 Page 4 of 5 PageID #: 65



     Declaration); Rodriguez Dep at 49-50, 53-54, 57-75 (Exhibit G to Rozenberg

     Declaration).]

  8. The road conditions were dry and that the weather was clear. [Munoz

     Affidavit at ¶ 5; Rodriguez Affidavit at ¶ 7; Reyes Affidavit at ¶ 6; Accident

     Reports at 3 (Exhibit A to Rozenberg Declaration); Munoz EUO at 27 (Exhibit

     B to Rozenberg Declaration); Reyes EUO at 20 (Exhibit C to Rozenberg

     Declaration); Rodriguez EUO at 19 (Exhibit D to Rozenberg Declaration);

     Munoz Dep at 72 (Exhibit E to Rozenberg Declaration); Reyes Dep at 44-45

     (Exhibit F to Rozenberg Declaration); Rodriguez Dep at 38 (Exhibit G to

     Rozenberg Declaration); Feinman Dep at 30 (Exhibit H to Rozenberg

     Declaration).]

  9. The road surface had marked lanes and that while it was dark, the road was

     lighted. [Munoz Affidavit at ¶ 5; Rodriguez Affidavit at ¶ 7; Reyes Affidavit at

     ¶ 6; Accident Reports at 3 (Exhibit A to Rozenberg Declaration); Munoz EUO

     at 28 (Exhibit B to Rozenberg Declaration); Reyes EUO at 20 (Exhibit C to

     Rozenberg Declaration); Reyes Dep at 44 (Exhibit F to Rozenberg

     Declaration); Rodriguez Dep at 38 (Exhibit G to Rozenberg Declaration).]

  10. No one in either vehicle heard any screeching of tires or honking of horns

     before the impact. [Munoz Affidavit at ¶ 11; Rodriguez Affidavit at ¶ 12;

     Reyes Affidavit at ¶ 11; Munoz EUO at 28 (Exhibit B to Rozenberg

     Declaration); Reyes EUO at 20 (Exhibit C to Rozenberg Declaration);

     Rodriguez EUO at 20 (Exhibit D to Rozenberg Declaration); Munoz Dep at 89




                                         4
Case 1:19-cv-05751-BMC Document 13-2 Filed 06/19/20 Page 5 of 5 PageID #: 66



     (Exhibit E to Rozenberg Declaration); Reyes Dep at 51 (Exhibit F to

     Rozenberg Declaration); Feinman Dep at 32-33 (Exhibit H to Rozenberg

     Declaration).]

Dated:     June 19, 2020

                                     /s/ Zachary Rozenberg
                                     Zachary Rozenberg




                                       5
